EXHIBIT 10.1


 
Patrick A. Norton
330 84th St., No. 4
Miami, FL  33141




July 12, 2011




Board of Directors of Harmony Metals, Inc.


Ladies and Gentlemen:


This is to confirm the terms of our agreement with respect to the repurchase of
the shares of common stock of Harmony Metals, Inc., a Florida corporation (the
“Company”), issued to me by the Company for a purchase price in the amount of
$3,000.  In consideration of the payment of the purchase price, I shall deliver
the stock certificate representing one million shares of common stock of the
Company issued to me (the “Shares”) in proper form for transfer to the
Company.  I represent and warrant that I have good and valid title to the
Shares, free and clear of any liens, claims or encumbrances on the Shares.


This letter embodies the entire agreement and understanding between us with
respect to the subject matter of this letter and supersedes all prior
discussions, understandings and agreements relating to the Shares and the
subject matter of this letter.  This terms of this letter shall not be altered
or amended except by an instrument in writing signed by both of us and shall be
governed by and construed in accordance with the laws of Florida.


Please countersign this letter in the space provided below.


Sincerely,
 


/s/ Patrick A. Norton                       
     Patrick A. Norton




Acknowledged and agreed to this
12th day of July, 2011:


HARMONY METALS, INC.




By:  /s/ Olivia G. Ruiz                                                         
Name:   Olivia G. Ruiz
Title:      Chief Executive Officer and President